Case 2:18-cv-01115-RSL Document 149-7 Filed 12/04/18 Page 1 of 6




             EXHIBIT 7
11/30/2018                         After court order, 3D-printed
                        Case 2:18-cv-01115-RSL                   gun pioneer149-7
                                                            Document         now sells pay-what-you-want
                                                                                       Filed 12/04/18    CADPage
                                                                                                            files | Ars2Technica
                                                                                                                         of 6




                                                                                                           SUBSCRIBE               SIGN IN


      READY, AIM, FIRE —

      After court order, 3D-printed gun pioneer
      now sells pay-what-you-want CAD ﬁles
      Defense Distributed's Wilson: "I’m happy to become iTunes of 3D guns if I can’t be
      Napster."
      CYRUS FARIVAR AND NATHAN MATTISE - 8/28/2018, 9:18 AM




https://arstechnica.com/tech-policy/2018/08/in-defiance-of-court-order-3d-printed-gun-pioneer-starts-selling-cad-files/                      1/8
11/30/2018                                 After court order, 3D-printed
                                Case 2:18-cv-01115-RSL                   gun pioneer149-7
                                                                    Document         now sells pay-what-you-want
                                                                                               Filed 12/04/18    CADPage
                                                                                                                    files | Ars3Technica
                                                                                                                                 of 6
  Nathan Mattise




                   spoke to reporters in Austin on August 28."/>
                   Enlarge / Cody Wilson (right), the founder of Defense Distributed, spoke to reporters in Austin on August 28.


                   AUSTIN, Texas—During what he called his ﬁrst ever                  FURTHER READING
                   press conference, Defense Distributed founder Cody                 Judge allows temporary ban on 3D-
                   Wilson announced Tuesday that he would continue to                 printed gun ﬁles to continue
                   comply with a federal court order forbidding him from
                   internationally publishing CAD ﬁles of ﬁrearms. Wilson said he would also begin selling copies of his
                   3D-printed gun ﬁles for a "suggested price" of $10 each.

                   The ﬁles, crucially, will be transmitted to customers "on a DD-branded ﬂash drive" in the United
                   States. Wilson also mentioned looking into customer email and secure download links.

                   Previously, Defense Distributed had given the ﬁles away for free, globally.

                   "I’m happy to become the iTunes of 3D guns if I can’t be Napster," Wilson said, adding that anyone
                   can submit a ﬁle to sell on his platform, where they will receive 50 percent of the sales proceeds.
                   Wilson said ﬁles uploaded to the platform must "be liquid info," or things like CAD ﬁles, blueprints,
                   and schematics. He reiterated users cannot resell materials they don't possess the rights to and that
                   Defense Distributed has already put the infrastructure in place to review user submissions.

                   Throughout the event, Wilson would periodically check his phone in order to see recent Defense
                   Distributed pay-what-you-want sales. "I've seen a guy pay $15, lots of people paying $1, others are
                   $10, $8 for the AR-15 ﬁle," he told the assembled press. "It's very generous, just people who want to
                   support us. See, $0, a free-rider—give me a cent." He said the company has completed "a few
                   hundred" pay-what-you-want transactions thus far.
https://arstechnica.com/tech-policy/2018/08/in-defiance-of-court-order-3d-printed-gun-pioneer-starts-selling-cad-files/                    2/8
11/30/2018                         After court order, 3D-printed
                        Case 2:18-cv-01115-RSL                   gun pioneer149-7
                                                            Document         now sells pay-what-you-want
                                                                                       Filed 12/04/18    CADPage
                                                                                                            files | Ars4Technica
                                                                                                                         of 6
      Wilson reiterated the move to sell is not motivated in any way by proﬁt and that Defense Distributed
      remains ﬁnancially stable. "We’re not desperate for cash, we’re just covering costs," he said. "I
      remember when Radiohead did this, they said they didn’t make real money for this… I don’t expect to
      either. There’s plenty of people who don't want this, don't care, until they see the Attorney General of
      Pennsylvania doesn’t want you to have it."

      Throughout his initial statement and while ﬁelding questions from the press, Wilson maintained his
      main motivation was First Amendment-related. He called out companies like Facebook and Amazon
      for previously censoring users from posting Defense Distributed ﬁle links (the former) or taking down
      books for sale (the latter) that contained code for the Liberator, the company's blueprinted handgun.

      "Today I want to clarify, anyone who wants these ﬁles will get them—I’ll sell them, I'll ship them," he
      continued. "The free exchange of these ideas will never be interrupted. I’m also inviting the public to
      share their own ﬁles and share the proﬁt with me.




         The event, which was only announced 24 hours earlier, was not very crowded. Outlets like the AP, New York Times, and EFF
         attendance.                                                                                                               Na




https://arstechnica.com/tech-policy/2018/08/in-defiance-of-court-order-3d-printed-gun-pioneer-starts-selling-cad-files/                 3/8
11/30/2018                         After court order, 3D-printed
                        Case 2:18-cv-01115-RSL                   gun pioneer149-7
                                                            Document         now sells pay-what-you-want
                                                                                       Filed 12/04/18    CADPage
                                                                                                            files | Ars5Technica
                                                                                                                         of 6



      Starting pistol
      As Ars has reported, Defense Distributed is a Texas-based company involved in a years-long lawsuit
      with the Department of State over publication of those ﬁles and making them available to foreigners.
      The company runs DEFCAD, perhaps the best-known online repository of gun ﬁles.

      After a surprising June 2018 settlement with the Department of Justice appeared to end that ﬁve-year
      legal battle with the government, DEFCAD reposted the ﬁles on July 27, a few days earlier than the
      company had initially said it would restore them.

      With the settlement, the federal government essentially agreed to modify the relevant export laws.
      Defense Distributed would be allowed to publish, the DOJ would pay $40,000 of DD's legal fees, and
      the case would be over. The Second Amendment Foundation announced the settlement on July 10.

      But earlier this month, a group of states led by Washington sued the Department of State, claiming
      that allowing the ﬁles to be made available violated a federal administrative law.

      That settlement was then overturned in a ruling by a Seattle judge, US District Judge Robert Lasnik.
      On Monday, Judge Lasnik ordered that the ﬁles must stay oﬄine in order to comply with American
      export law.

      By selling them only to people in the United States,                                               FURTHER READING
      Wilson and Defense Distributed have found a way to                                                 3D-printed (and CNC-milled) guns:
      still comply with the judge's order.                                                               Nine questions you were too afraid
                                                                                                         to ask

      "That's the easiest thing for us to do, the legal thing for
      us to do, that's always been our mission as a company," he said. "You have a right to have these
      things; we have a right to give them."

      A press representative for Washington Attorney General Bob Ferguson did not immediately respond
      to Ars' request for comment.


      "Hysterical"
      Wilson remained seated at a table for the duration of the press conference with an unnamed
      Defense Distributed employee by his side. He said in a matter-of-fact tone that he has been
      successfully fundraising off these recent efforts to shut him down. He has already raised $200,000
      (about half of which he said came via cryptocurrencies) and expects more to come. Defense
      Distributed's stated fundraising goal is $400,000.

      "The judges yesterday, besides being hysterical and all that, did not suspend [our operation] but
      wanted to unauthorize it," he said. "Many attorneys have been saying we’ve been stopped; no one
      can print a gun at home. This is the stuff I had to read yesterday. But of course you can download this
      stuff, all this press coverage ensured it’ll be online forever. So the point I’m going to make: this order
https://arstechnica.com/tech-policy/2018/08/in-defiance-of-court-order-3d-printed-gun-pioneer-starts-selling-cad-files/                       4/8
11/30/2018                         After court order, 3D-printed
                        Case 2:18-cv-01115-RSL                   gun pioneer149-7
                                                            Document         now sells pay-what-you-want
                                                                                       Filed 12/04/18    CADPage
                                                                                                            files | Ars6Technica
                                                                                                                         of 6
      stopping us from giving away [ﬁles], prevented us from selling, emailing, et cetera—I will be doing all
      those things.  My congrats to the attorneys general for saving America. A lot of this to me is principle.
      For many years I chose not to sell these ﬁles, because I’m an open source activist. I believed in
      demonstrating there’s a right to put this in the public domain."

      When a reporter asked why the Seattle judge's order was "hysterical," Wilson noted that Judge Lasnik
      seemingly did not understand that the ﬁles are already out there.

      "He accepts the plaintiff's article that the world would end if he didn’t act," Wilson added. "But this
      already happened—we’ve lived in a world where you can download these ﬁles from anywhere. His
      description that 'some cybernaut can ﬁnd these in the dark recesses in the Internet,'—they’re
      discoverable within 30 seconds of Googling."

      Wilson vowed to appeal the Seattle ruling at the 9th US Circuit Court of Appeals in San Francisco.

      "You can read our briefs to see our arguments, and we're conﬁned to those in the appeals court—
      pretty standard stuff regarding the First Amendment, Second Amendment," he said. "It's pretty easy
      stuff to understand if you're a federal judge, though maybe not."

      UPDATE Wednesday 12:34am ET: In a series of
      encrypted text messages sent to Ars, Wilson conﬁrmed
      that he was blocking Internet users who tried to pay
      him from some states "to humiliate them."

      However, he reiterated that he was sending all ﬁles via
      USB stick, and had already put some in the mail: a total
      of $20,000 in the ﬁrst day of sales.

      "I'll add other channels, as the judge permitted," he
      wrote.

      In a statement sent Tuesday evening to Ars,
                                                                                       DEFCAD.com




      Washington Attorney General said: "I trust the federal
      government will hold Cody Wilson, a self-described
      'crypto-anarchist,' accountable to that law. If they don't,
      President Trump will be responsible for anyone who is
      hurt or killed as a result of these weapons.”                                                 Enlarge


      His spokeswoman, Brionna Aho, declined to respond to
      Ars' further questions.




      READER COMMENTS                 239                                                              SHARE THIS STORY



https://arstechnica.com/tech-policy/2018/08/in-defiance-of-court-order-3d-printed-gun-pioneer-starts-selling-cad-files/            5/8
